Citation Nr: 1201320	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  06-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative disease of the cervical spine, to include as secondary to service-connected aseptic meningitis.

2.  Entitlement to service connection for degenerative disease of the lumbar spine, to include as secondary to service-connected aseptic meningitis.

3.  Entitlement to a rating in excess of 10 percent for service-connected post lumbar puncture headache disorder from October 23, 2002, to September 9, 2010.  

4.  Entitlement to a rating in excess of 30 percent for service-connected post lumbar puncture headache disorder from September 10, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to October 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In part, the September 2004 rating decision continued the 10 percent disability rating for the service-connected post lumbar puncture headache disorder (effective from October 23, 1994).  

The Veteran testified at a hearing conducted at the RO by a Decision Review Officer in January 2006.  He also testified before the undersigned Veterans Law Judge at a hearing conducted at the RO in June 2009.  At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  Copies of the hearing transcripts (transcripts) are of record and have been reviewed.  The Board observes that the Veteran received a letter from the Board dated in January 2011; this letter informed him that because the Veterans Law Judge who conducted his hearing in June 2009 no longer was employed by the Board, he was entitled to have another hearing to be conducted by another Veterans Law Judge.  This letter, unfortunately, included incorrect information.  To this, the Veterans Law Judge who conducted the June 2009 hearing is in fact currently employed by the Board.  In fact, this Veterans Law Judge is the signatory of this decision.  Though the Veteran in February 2011 indicated his desire to be afforded another hearing with a Veterans Law Judge different than the one who conducted the June 2009 hearing (the undersigned), since the notice he was provided in January 2011 was incorrect, such a hearing will not be afforded the Veteran.  The Board regrets any confusion the January 2011 may have created.  

The Board remanded these claims in November 2009 so that further development could be conducted.  Following the remand the RO, in a November 2010 rating decision, increased the disability rating assigned to the service-connected post lumbar puncture headache disorder to 30 percent, effective September 10, 2010.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board notes that the increased rating claim now at issue was received by VA on October 23, 2003.  See VA Form 21-4138.  See also 38 C.F.R. § 3.400(o).  This increased rating matter is therefore characterized as shown on the title page of this decision.  

In June 2011, the Board denied all of the claims listed on the title page.  A separately issued decision has vacated the Board's June 2011 decision.  

For the reasons outlined below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a decision issued on June 14, 2011, the Board denied the four claims listed on the title page of this decision.  Prior to the issuance of that decision, the Veteran's accredited representative, on March 2, 2010, submitted a letter to the RO.  This letter, dated February 2, 2010, was written by a private physician, Dr. M.H.S.  In the letter, Dr. M.H.S. provided a nexus opinion linking the Veteran's claimed degenerative disease of the cervical and lumbar spine segments to his military service.  He also commented that he had been treating the Veteran for headaches, neck and low back pain for the "last year and a half."  The Board did not have an opportunity to review this letter.  Accordingly, the June 14, 2011, Board decision has been vacated. 

This February 2010 letter from Dr. M.H.S. clearly contains pertinent evidence concerning the Veteran's claims.  Also, the Veteran did not submit a waiver of initial consideration of this February 2, 2010, letter by the RO.  In Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized the Board's status as "an appellate tribunal."  The Board is prohibited from considering additional evidence without having to remand the case to the AOJ for initial consideration, unless having an appropriate waiver from the Veteran.

The Board also notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  Id.  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare a SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Review of a November 2010 SSOC issued by the RO fails to show that this February 2, 2010, letter from Dr. M.H.S. was considered.  

Additionally, treatment records are not shown to have been associated with the Veteran's claims file reflective of treatment rendered by Dr. M.H.S.  As noted, he claimed in the February 2010 letter to have treated the Veteran for the last year and a half.  As these claims are being remanded anyway, an effort to obtain all private medical records associated with the treatment afforded the Veteran by Dr. M.H.S. should be undertaken.  As these private medical records may contain information critical to the matters at hand, 38 C.F.R. § 3.159(c) (2011) mandates that VA assist in obtaining such records.

The Board also finds that this newly submitted evidence -- February 2, 2010, letter from Dr. M.H.S. -- necessitates that the VA examiner who rendered the August 2010 opinion (which found that it was less likely than not that the Veteran's cervical and lumbar back disorders were first manifested during, were aggravated by, or were in any way related to the Veteran's active military service, including his involvement in an in-service motorcycle accident) should be requested to provide an addendum opinion that includes review of this evidence.  In other words, this newly submitted evidence presents facts that may be interpreted by the August 2010 examiner as being favorable to the Veteran's claim.

In light of the factors noted above, the Board concludes that, in this case, an additional VA medical opinion is needed to render a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

In light of the foregoing, the case is REMANDED to the RO for the following:

1.  With the Veteran's cooperation, the RO/AMC should obtain for the record copies of all treatment records pertaining to all treatment provided the Veteran by Dr. M.H.S.  See February 2, 2010, letter.  To assist in acquiring these private medical records, the RO should provide the Veteran a copy of VA Form 21-4142 (Authorization and Consent to Release Information).  If these records cannot be obtained, the attempts to obtain them should be documented for the record, and the Veteran informed in writing.

2.  Thereafter, the RO/AMC should forward the claims folder to the VA examiner who rendered the August 2010 examination report with opinion.  After reviewing the claim folder, to include the Board's November 2009 decision/remand, the Board's June 2011 decision, the findings/opinions presented by Dr. M.H.S. in his February 2, 2010, letter, as well as following his review of any and all private medical records obtained from Dr. M.H.S. in conjunction with the development ordered in 1. above, the examiner must address the following question:

Is it at least as likely as not that the Veteran's cervical and lumbar back disorders, to include degenerative disease, were first manifested during, were aggravated by, or are in any way related to the Veteran's active military service, including his involvement in an in-service motorcycle accident.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale should be given for all opinions and conclusions expressed in a typewritten addendum report.

3.  In the event that the VA examiner who completed the August 2010 VA medical examination report is unavailable, the RO/AMC should afford the Veteran a VA examination by an examiner whom the RO/AMC deems appropriate to render a medical opinion regarding the nature and etiology of the cervical and lumbar spine disorders, to include degenerative disease.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's back disorders (both cervical and lumbar, and including degenerative disease) were first manifested during, were aggravated by, or are in any way related to the Veteran's active military service (to include his involvement in an in-service motorcycle accident.  

All indicated testing should be conducted.  The Veteran's claims folder, including a copy of this Remand, should be available to and reviewed in conjunction with the examination.  

Reasons and bases for all opinions expressed should be provided and a discussion of the Veteran's documented medical history and his assertions regarding symptoms experienced in service would be helpful to the Board.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  The Veteran is hereby notified that it is his responsibility to report for a VA examination, if scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO/AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed issues in light of ALL the evidence of record.  If, in any respect, the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified by the RO.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


